Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21-40 are pending in the application.

Information Disclosure Statement

	The information disclosure statement (IDS) submitted on August 16, 2021 is in compliance with the provisions of 37 CFR 1.97, and accordingly, the IDS has been considered by the examiner.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-25, 29-33 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-8, 12, 16-17 of U.S. Patent No. 11,095,608 (“Patent ‘608”). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are anticipated by claims of Patent ‘608.
Instant Application
Patent ‘608
21. A method comprising: 
1. A method of cross protocol association for internet addresses, the method comprising: 

 (a) receiving, by a server from a monitoring agent executing at a first device of a plurality of devices, a first handshake exchange, the first handshake exchange including a first device identifier corresponding to the first device, and a first internet protocol (IP) address for the first device, the first IP address for the first device corresponding to a first address type; 

(b) receiving, by the server, from the monitoring agent, a second handshake exchange, the second handshake exchange including the first device identifier corresponding to the first device, and a second IP address for the first device, the second IP address for the first device corresponding to a second address type;
establishing, by a server, a mapping of a first range of IP addresses of a first address type of a device to a first range of IP addresses of a second address type of the device responsive to a number of higher order bits of the first IP address a second IP address being the same; 




(c) determining, by the server, an association between the first address type and the second address type responsive to a comparison of a same number of higher order bits of the first IP address and the second IP address for the first device; 

(d) generating, by the server, a first mapping of a first range of IP addresses of the first address type to a first range of IP addresses of the second address type based on the association between the first IP address and the second IP address for the first device, the first range of IP addresses of the first address type including the first IP address for the first device and the first range of IP addresses of the second address type including the second IP address for the first device;
assigning, by the server, the first range of IP addresses of the first address type of the device and the first range of IP addresses of the second address type of the device to a cluster of metadata for a plurality of devices having IP addresses within the mapping;

using, by the server the cluster of metadata, to identify metadata of a second device with a second IP address of one of first address type or the second address type that falls within the mapping.
(e) assigning, by the server, the first range of IP addresses of the first address type and the first range of IP addresses of the second address type to a first metadata cluster for the first device, 

the first metadata cluster including geographical properties of the first device; and

(f) determining, by the server, a boundary between owned address space for the first range of IP addresses of the first address type and assigned address space for the first range of IP addresses of the first address type, wherein the owned address space corresponds to the same number of higher order bits common to the first IP address and the second IP address for the first device.

8. The method of claim 7, further comprising: determining, by the server using the first metadata cluster for the first device, a geographical location of the second device.


Claims 22-25 are unpatentable over claims 1, 7-8 of Patent ‘608. 
Claims 29-33 are unpatentable over claim 12, 16-17 of Patent ‘608.

Claims 26-27, 34-35, 37-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-8 of U.S. Patent No. 11,095,608 (“Patent ‘608) in view of Duleba, US Patent No. 10,230,687 (“Duleba”). 

Regarding claim 26, Patent ‘608 does not disclose the method of claim 25, further comprising determining, by the server using the boundary, the second device is to be included within the mapping.  Duleba teaches determining, by a server using a boundary, that a second device is to be included within the mapping (col. 9, lines 33-40. correlated IPv4 and IP v6 address pairs. may associate a prefix of an IPv4 address with a prefix of a correlated IPv6 address.  col. 9, lines 48-52.  store the correlated IPv4 and IPv6 address pairs or correlated IPv4 and IPv6 address clusters as entries of an array.  col. 17, lines 56-67. stores for each active IPv6 address, a corresponding IPv4 address or IPv4 cluster).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented Duleba’s disclosure in order to have identified related addresses and enabled correlation of addresses with IPv4/IPv6 clusters for purposes such as providing localized content.

Regarding claim 27, Patent ‘608 does not disclose the method of claim 21, wherein the cluster of metadata identifies geographical properties of the plurality of devices, wherein the geographic properties comprises one or more of the following: a country, a region, a state and a city. Duleba teaches cluster of metadata that identifies geographical properties of a plurality of devices, wherein the geographic properties comprises one or more of the following: a country, a region, a state and a city (col. 15, lines 14-20.  IPv4 clusters may be clusters of IPv4 addresses assigned to devices… client devices located within the same geographical area.  clusters… based on IP address assigned to client devices sharing one or more common attributes.  businesses, city blocks, zip codes, counties, cities, metropolitan areas, states, countries, or continents).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented Duleba’s disclosure for benefits of identifying and grouping devices based on specific common attributes of devices for purposes such as providing localized content. 

Regarding claims 34-35, the claims are system claims corresponding to claims 26-27 and comprising similar subject matter.  Therefore, claims 34-35 are rejected under a similar rationale as claims 26-27.

Instant Application
Patent ‘608
37. A system comprising: one or more servers, configured to: 
1. A method of cross protocol association for internet addresses, the method comprising: 

 (a) receiving, by a server from a monitoring agent executing at a first device of a plurality of devices, a first handshake exchange, the first handshake exchange including a first device identifier corresponding to the first device, and a first internet protocol (IP) address for the first device, the first IP address for the first device corresponding to a first address type; 

(b) receiving, by the server, from the monitoring agent, a second handshake exchange, the second handshake exchange including the first device identifier corresponding to the first device, and a second IP address for the first device, the second IP address for the first device corresponding to a second address type;
establish a mapping of a first range of IP addresses of a first address type of a device to a first range of IP addresses of a second address type of the device responsive to a number of higher order bits of the first IP address a second IP address being the same; 
(c) determining, by the server, an association between the first address type and the second address type responsive to a comparison of a same number of higher order bits of the first IP address and the second IP address for the first device; 

(d) generating, by the server, a first mapping of a first range of IP addresses of the first address type to a first range of IP addresses of the second address type based on the association between the first IP address and the second IP address for the first device, the first range of IP addresses of the first address type including the first IP address for the first device and the first range of IP addresses of the second address type including the second IP address for the first device;

(e) assigning, by the server, the first range of IP addresses of the first address type and the first range of IP addresses of the second address type to a first metadata cluster for the first device, the first metadata cluster including geographical properties of the first device; and
identify a boundary between an address space for the first range of IP addresses of the first address type owned by an entity and an assigned address space for the first range of IP addresses of the first address type; and 

determine, using the boundary, that a second IP address of a second device is to be included within the mapping.
(f) determining, by the server, a boundary between owned address space for the first range of IP addresses of the first address type and assigned address space for the first range of IP addresses of the first address type, wherein the owned address space corresponds to the same number of higher order bits common to the first IP address and the second IP address for the first device.


Patent ‘680 does not expressly disclose determine, using the boundary, that a second IP address of a second device is to be included within the mapping.  Duleba teaches determining, by a server using a boundary, that a second device is to be included within the mapping (col. 9, lines 33-40. correlated IPv4 and IP v6 address pairs. may associate a prefix of an IPv4 address with a prefix of a correlated IPv6 address.  col. 9, lines 48-52.  store the correlated IPv4 and IPv6 address pairs or correlated IPv4 and IPv6 address clusters as entries of an array.  col. 17, lines 56-67. stores for each active IPv6 address, a corresponding Ipv4 address or IPv4 cluster).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented Duleba’s disclosure for benefits of identifying and grouping devices based on specific common attributes of devices for purposes such as providing localized content.
Claims 38-40 are unpatentable over claim 1, 7-8 of Patent ‘608.

Claims 28 and 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-8 of U.S. Patent No. 11,095,608 (“Patent ‘608) in view of Juen et al. US Patent Publication No. 2020/0336400 (“Juen”).

Regarding claim 28, Patent ‘608 does not teach the method of claim 21, wherein the cluster of metadata identifies performance properties of the plurality of devices.
Juen teaches cluster of metadata that identifies performance properties of a plurality of devices (para. [0032] identifying users by IP addresses and clustering them.  geo-clusters, so that network issues and/or other related performance issues… can be identified.  para. [0038] stores details of client devices… distributed across the IP space.  para. [0065] identify and compare performance metrics of clusters).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented Juen’s disclosure of cluster of metadata that identifies performance properties of a plurality of devices because it would have been beneficial to understand network characteristics of clusters to improve service and identify discrepancies in network performance.

Regarding claim 36, the claim is system claim corresponding to claim 28 and comprising similar subject matter.  Therefore, claim 36 is rejected under a similar rationale as claim 28.

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 29-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Regarding claim 29, Applicant is seeking to patent a system comprising one or more servers.  Applicant’s specification, paragraph [0048] and [00100], state in part, “Each component of the server 202 may be implemented using hardware or a combination of hardware or software detailed above in connection with FIG. 1” and “For example, the processes described herein may be implemented in hardware, software, or a combination thereof.”  Based on the broadest reasonable interpretation in light of the specification, the claimed “one or more servers” may be implemented as software, and the term “server” covers a software embodiment in the art.  As such, the system as claimed does not require any structural hardware and covers a software embodiment.  An invention that covers software is considered as non-statutory subject matter as software does not meet one of the four categories of invention (see MPEP 2106.03.  Non-limiting examples of claims that are not directed to any of the statutory categories include: Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations).
Claim 37 is also directed to a system comprising one or more servers.  Claim 37 is rejected under a similar rationale as claim 29.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 21, the claim recites in part, “responsive to a number of higher order bits of the first IP address a second IP address being the same.”  It is not clear what is intended by “the first IP address a second IP address.”  
Regarding claim 21, there is insufficient antecedent basis for “the first IP address.”  Claim 24 is rejected under a similar rationale as claim 21..
Regarding claim 22, it is not clear which second address “the second IP address” is referring to because claim 21 comprises more than one recitation of “a second IP address.”  Claim 24 is rejected under a similar rationale as claim 22.
Regarding claim 29, the claim recites in part, “responsive to a number of higher order bits of the first IP address a second IP address being the same.”  It is not clear what is intended by “the first IP address a second IP address.”  
Regarding claim 29, there is insufficient antecedent basis for “the first IP address.”  Claim 32 is rejected under a similar rationale as claim 30.
Regarding claim 30, it is not clear which second address “the second IP address” is referring to because claim 29 comprises more than one recitation of “a second IP address.”  Claim 32 is rejected under a similar rationale as claim 30.
Regarding claim 37, the claim recites in part, “responsive to a number of higher order bits of the first IP address a second IP address being the same.”  It is not clear what is intended by “the first IP address a second IP address.”  
Regarding claim 37, there is insufficient antecedent basis for “the first IP address.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 24, 27, 29, 32, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Duleba, US Patent No. 10,230,687 (“Duleba”) in view of Ho et al. US Patent Publication No. 2005/0198049 (“Ho”).

Regarding claim 21, Duleba teaches a method comprising: 
establishing, by a server, a mapping of a first range of IP addresses of a first address type of a device to a first range of IP addresses of a second address type of the device (col. 10, lines 4-6; correlated IPv4 and IPv6 address clusters.  col. 14, lines 65-67.  correlating clusters of IPv4 addresses with clusters of IPv6 addresses based on correlated IPv4 and IPv6 address pairs. col. 15, lines 3-5. linking a cluster of IPv6 addresses with a cluster of IPv4 addresses.  col. 17, lines 10-12, 58-67.  map Ipv6 addresses or IPv6 clusters to IPv4 addresses or Ipv4 address clusters); 
assigning, by the server, the first range of IP addresses of the first address type of the device and the first range of IP addresses of the second address type of the device to a cluster of metadata for a plurality of devices having IP addresses within the mapping (col. 15, lines 1-7.  linking a cluster of IPv6 addresses with a cluster of IPv4 addresses by querying the link datastore 38 for correlated pairs of IPv4 and IPv6 addresses.  col. 15, lines 14-20.  IPv4 clusters may be clusters of IPv4 addresses assigned to devices… client devices located within the same geographical area.  clusters… based on IP address assigned to client devices sharing one or more common attributes.  businesses, city blocks, zip codes, etc…  may produce similar latency signals.  col. 16, line 30-39.  IPv6 cluster… operate in a manner similar or identical to that of the IPv4 cluster indexed datastore); 
using, by the server the cluster of metadata, to identify metadata of a second device with a second IP address of one of first address type or the second address type that falls within the mapping (col. 15, lines 61-67. Request… having IPv6 address…, determine an IPv6 address cluster and an IPv5 address cluster.  determine a location for the device using the IPv4 cluster indexed data).
Duleba teaches establishing, by a server, a mapping of a first range of IP addresses of a first address type of a device to a first range of IP addresses of a second address type of the device responsive to associating prefixes of a first IP address and second IP address, IPv4 and IPv6 addresses, but not responsive to a number of higher order bits of the first IP address a second IP address being the same.
Ho teaches determining, by a server, an association between a first address type and a second address type responsive a number of higher order bits of the first IP address and the second IP address being the same (para. [0021] first address can be the IPv6 prefix group address 3FFE::/16.  para. [0023] determination is made whether a portion of the second address matches a portion of the first address… a portion (e.g., the prefix part "0011111111111110") of the second address having AddressID 100 in the table matches the prefix part of the first address having the AddressID 400 in the table.  para. [0033] device having the IPv4 address 63.254.0.2, which has the same prefix part ("0011111111111110") as the prefix group address 3FEE::/16.  para.  [0043] second address can be an IPv4 address.  para. [0045] represent a device having the IPv4 address 63.254.0.2, which has the same prefix part ("0011111111111110") as the prefix group address 3FEE::/16).  Duleba discloses establishing a mapping of IP addresses responsive to an association of the prefixes of IP addresses.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Duleba with Ho’s disclosure such that the prefixes are associated in Duleba by matching the number higher order bits of the IP addresses and for the mapping of the IP addresses to be responsive to the matching of the number higher order of bits.  One of ordinary skill in the art would have been motivated to so because Duleba discloses associating prefixes of addresses in general, and Ho would have provided a specific method to compare prefixes of addresses by comparison of bits to associate addresses and determine relationships among the addresses.

Regarding claim 29, Duleba teaches a system comprising: 
	one or more servers, configured to: establish a mapping of a first range of IP addresses of a first address type of a device to a first range of IP addresses of a second address type of the device (col. 10, lines 4-6; correlated IPv4 and IPv6 address clusters.  col. 14, lines 65-67.  correlating clusters of IPv4 addresses with clusters of IPv6 addresses based on correlated IPv4 and IPv6 address pairs. col. 15, lines 3-5. linking a cluster of IPv6 addresses with a cluster of IPv4 addresses,  col. 17, lines 10-12, 58-67.  map Ipv6 addresses or IPv6 clusters to IPv4 addresses or Ipv4 address clusters); 
assign the first range of IP addresses of the first address type of the device and the first range of IP addresses of the second address type of the device to a cluster of metadata for a plurality of devices having IP addresses within the mapping (col. 15, lines 1-7.  linking a cluster of IPv6 addresses with a cluster of IPv4 addresses by querying the link datastore 38 for correlated pairs of IPv4 and IPv6 addresses.  col. 15, lines 14-20.  IPv4 clusters may be clusters of IPv4 addresses assigned to devices… client devices located within the same geographical area.  clusters… based on IP address assigned to client devices sharing one or more common attributes.  businesses, city blocks, zip codes, etc…  may produce similar latency signals.  col. 16, line 30-39.  IPv6 cluster… operate in a manner similar or identical to that of the IPv4 cluster indexed datastore); and 
use, the cluster of metadata, to identify metadata of a second device with a second IP address of one of first address type or the second address type that falls within the mapping (col. 15, lines 61-67. request… having IPv6 address…, determine an IPv6 address cluster and an IPv5 address cluster.  determine a location for the device using the IPv4 cluster indexed data).
Ho teaches determining, by a server, an association between a first address type and a second address type responsive a number of higher order bits of the first IP address and the second IP address being the same (para. [0021] first address can be the IPv6 prefix group address 3FFE::/16.  para. [0023] determination is made whether a portion of the second address matches a portion of the first address… a portion (e.g., the prefix part "0011111111111110") of the second address having AddressID 100 in the table matches the prefix part of the first address having the AddressID 400 in the table.  para. [0033] device having the IPv4 address 63.254.0.2, which has the same prefix part ("0011111111111110") as the prefix group address 3FEE::/16.  para.  [0043] second address can be an IPv4 address.  para. [0045] represent a device having the IPv4 address 63.254.0.2, which has the same prefix part ("0011111111111110") as the prefix group address 3FEE::/16).  Duleba discloses establishing a mapping of IP addresses responsive to an association of the prefixes of IP addresses.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Duleba with Ho’s disclosure such that the prefixes are associated in Duleba by matching of the number higher order bits of the IP addresses and for the mapping of the IP addresses to be responsive to the matching of the number higher order of bits.  One of ordinary skill in the art would have been motivated to so because Duleba discloses associating prefixes of addresses in general, and Ho would have provided a specific method to compare prefixes of addresses by comparison of bits to associate addresses and determine relationships among the addresses.

Regarding claim 24, Duleba in view of Yadav teach the method of claim 21, further comprising determining, by the server using an identifier of the device, an association between the first address type and the second address type (Duleba: col. 9, lines 33-40. correlated IPv4 and IP v6 address pairs. may associate a prefix of an IPv4 address with a prefix of a correlated IPv6 address).  Duleba does not teach that determining the association is responsive to a comparison of the same number of higher order bits of the first IP address of the first address type and the second IP address of the second address type.
Ho teaches determining, by a server, an association between a first address type and a second address type responsive a number of higher order bits of the first IP address and the second IP address being the same (para. [0021] first address can be the IPv6 prefix group address 3FFE::/16.  para. [0023] determination is made whether a portion of the second address matches a portion of the first address… a portion (e.g., the prefix part "0011111111111110") of the second address having AddressID 100 in the table matches the prefix part of the first address having the AddressID 400 in the table.  para. [0033] device having the IPv4 address 63.254.0.2, which has the same prefix part ("0011111111111110") as the prefix group address 3FEE::/16.  para.  [0043] second address can be an IPv4 address.  para. [0045] represent a device having the IPv4 address 63.254.0.2, which has the same prefix part ("0011111111111110") as the prefix group address 3FEE::/16).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Duleba with Ho’s disclosure such that the associating in Duleba is responsive to matching of the number higher order bits of the IP addresses.  One of ordinary skill in the art would have been motivated to so because Duleba discloses associating prefixes of addresses in general, and Ho would have provided a specific method to compare prefixes of addresses by comparison of bits to associate addresses and determine relationships among the addresses.

Regarding claim 27, Duleba in view of Yadav teach the method of claim 21, wherein the cluster of metadata identifies geographical properties of the plurality of devices, wherein the geographic properties comprises one or more of the following: a country, a region, a state and a city (Duleba: col. 15, lines 1-7.  linking a cluster of IPv6 addresses with a cluster of IPv4 addresses by querying the link datastore 38 for correlated pairs of IPv4 and IPv6 addresses.  col. 15, lines 14-20.  IPv4 clusters may be clusters of IPv4 addresses assigned to devices… client devices located within the same geographical area.  clusters… based on IP address assigned to client devices sharing one or more common attributes.  businesses, city blocks, zip codes, counties, cities, metropolitan areas, states, countries, or continents).

Regarding claim 32, Duleba in view of Yadav teach the system of claim 29, wherein the one or more servers are further configured to determine, using an identifier of the device, an association between the first address type and the second address type (Duleba: col. 9, lines 33-40. correlated IPv4 and IP v6 address pairs. may associate a prefix of an IPv4 address with a prefix of a correlated IPv6 address).  Duleba does not teach that determining the association is responsive to a comparison of the same number of higher order bits of the first IP address of the first address type and the second IP address of the second address type.
Ho teaches determining, by a server, an association between a first address type and a second address type responsive a number of higher order bits of the first IP address and the second IP address being the same (para. [0021] first address can be the IPv6 prefix group address 3FFE::/16.  para. [0023] determination is made whether a portion of the second address matches a portion of the first address… a portion (e.g., the prefix part "0011111111111110") of the second address having AddressID 100 in the table matches the prefix part of the first address having the AddressID 400 in the table.  para. [0033] device having the IPv4 address 63.254.0.2, which has the same prefix part ("0011111111111110") as the prefix group address 3FEE::/16.  para.  [0043] second address can be an IPv4 address.  para. [0045] represent a device having the IPv4 address 63.254.0.2, which has the same prefix part ("0011111111111110") as the prefix group address 3FEE::/16).  Duleba discloses establishing a mapping of IP addresses responsive to an association of the prefixes of IP addresses.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Duleba with Ho’s disclosure such that the associating in Duleba is responsive to matching of the number higher order bits of the IP addresses.  One of ordinary skill in the art would have been motivated to so because Duleba discloses associating prefixes of addresses in general, and Ho would have provided a specific method to compare prefixes of addresses by comparison of bits to associate addresses and determine relationships among the addresses.

Regarding claim 35, Duleba in view of Yadav teach the system of claim 29, wherein the cluster of metadata identifies geographical properties of the plurality of devices, wherein the geographic properties comprises one or more of the following: a country, a region, a state and a city (Duleba: col. 15, lines 1-7.  linking a cluster of IPv6 addresses with a cluster of IPv4 addresses by querying the link datastore 38 for correlated pairs of IPv4 and IPv6 addresses.  col. 15, lines 14-20.  IPv4 clusters may be clusters of IPv4 addresses assigned to devices… client devices located within the same geographical area.  clusters… based on IP address assigned to client devices sharing one or more common attributes.  businesses, city blocks, zip codes, counties, cities, metropolitan areas, states, countries, or continents).

Claims 22-23, 30, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Duleba in view of Ho and Yadav et al. US Patent Publication No. 2019/0215253 (“Yadav”).

Regarding claim 22, Duleba teaches identifying the first IP address and second IP address from packets received by the server from the device (col. 10, lines 45-50; col. 11, lines 44-50).  Duleba does not teach the method of claim 21, further comprising identifying, by the server, the first IP address and the second IP address from one or more handshake exchanges received by the server from the device.
Yadav discloses identifying, by a server, an IP address from one or more handshake exchanges received by the server from the device (para. [0020] capturing agents… report captured data to one or more devices, such as a collector system.  para. [0035] collectors… implemented in one or more servers. para. [0117] IP address, physical address, hardware address. para. [0129] agent 116 can generated control flow based on the network flow.  control flow can include metadata.  metadata can also related to… handshake information).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Duleba by implementing agents to monitor and transmit information including an IP address to the server as disclosed by Yadav, and for the first address and the second address of Duleba to be identified from one or more handshake exchanges.  One of ordinary skill in the art would have been motivated to so because while Duleba discloses that the probes of the server may request and/or provoke clients to transmit data, Yadav’s agents would have also enabled periodic transmitting information by observing and collecting from a plurality of devices (para. [0038)]), which would be beneficial when data is needed from a large number of plurality of devices. 

Regarding claim 23, Duleba does not teach the method of claim 22, further comprising receiving, by the server, from a monitoring agent on the device the one or more handshake exchanges.
Yadav discloses receiving, from a monitoring agent executing at a device, handshake exchanges (para. [0020] capturing agents… report captured data to one or more devices, such as a collector system.  para. [0035] collectors… implemented in one or more servers. para. [0129] handshake information).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Duleba by implementing Yadav’s disclosure of receiving, by the server, from a monitoring agent on the device the one or more handshake exchanges.  One of ordinary skill in the art would have been motivated to so because while Duleba discloses that the probes of the server may request and/or provoke clients to transmit data, Yadav’s agents would have also enabled periodic transmitting information by observing and collecting from a plurality of devices (para. [0038)]). 

Regarding claims 30-31, the claims are system claims corresponding to claims 22-23 and comprising similar subject matter.  Therefore, claims 30-31 are rejected under a similar rationale as claims 22-23.

Claims 25-26, 33, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Duleba in view of Ho and Deng et al. US Patent Publication No. 2009/0031033 (“Deng”).

Regarding claim 25, Duleba does not teach the method of claim 21, further comprising determining, by the server, a boundary between an address space for the first range of IP addresses of the first address type and an assigned address space for the first range of IP addresses of the first address type (col. 9, lines 38-43. prefixes are sufficient to identify the IPv4 cluster to which the IPv4 address belongs and the IPv6 cluster to which the correlated IPv6 address belongs).  However, Duleba does not teach the address space for the range of IP addresses of the first address type owned by an entity.
Deng teaches determining a boundary between an address space for a first range of IP addresses of the first address type owned by an entity and an assigned address space for the first range of IP addresses of the first address type (para. [0005] assigning to the organization all IP addresses which being with a specific prefix.  para. [0099] ranges of IP addresses may be defined by a prefix having an arbitrary number of bits.  first n bits of an IP address… match the business.  mid-sized business has been assigned a block of IP addresses wherein all addresses begin with the same 18-bit prefix).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Duleba with Deng’s disclosure of identifying a boundary between an address space for a first range of IP addresses of the first address type owned by an entity and an assigned address space for the first range of IP addresses of the first address type.  One of ordinary skill in the art would have been motivated to so because Duleba describes correlates address with various types of data such as network attributes and node attributes.  Deng would have enabled further correlating devices based on another known attribute.

Regarding claim 26, Duleba in view of Ho and Deng teach the method of claim 25, further comprising determining, by the server using the boundary, the second device is to be included within the mapping (Duleba: col. 9, lines 48-52.  store the correlated IPv4 and IPv6 address pairs or correlated IPv4 and IPv6 address clusters as entries of an array.  col. 17, lines 56-67. stores for each active IPv6 address, a corresponding Ipv4 address or IPv4 cluster).

Regarding claims 33-34, the claims are system claims corresponding to claims 25-26 and comprising similar subject matter.  Therefore, claims 33-34 are rejected under a similar rationale as claims 25-26.

Claims 28 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Duleba in view of Ho and Juen et al. US Patent Publication No. 2020/0336400 (“Juen”).

Regarding claim 28, Duleba does not teach the method of claim 21, wherein the cluster of metadata identifies performance properties of the plurality of devices.
Juen teaches cluster of metadata that identifies performance properties of a plurality of devices (para. [0032] identifying users by IP addresses and clustering them.  geo-clusters, so that network issues and/or other related performance issues… can be identified.  para. [0038] stores details of client devices… distributed across the IP space.  para. [0065] identify and compare performance metrics of clusters).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Duleba by implementing Juen’s disclosure of cluster of metadata that identifies performance properties of a plurality of devices.  One of ordinary skill in the art would have been motivated to so because Duleba describes correlates address with various types of data such as location and network attributes.  It would have been beneficial to correlate additional data and understand network characteristics of clusters to improve service and identify discrepancies in network performance.

Regarding claim 36, the claim is system claim corresponding to claim 28 and comprising similar subject matter.  Therefore, claim 36 is rejected under a similar rationale as claim 28.

Claims 37-40 are rejected under 35 U.S.C. 103 as being unpatentable over Duleba, US Patent No. 10,230,687 (“Duleba”) in view of Ho et al. US Patent Publication No. 2005/0198049 (“Ho”) and Deng et al. US Patent Publication No. 2009/0031033 (“Deng”).

Regarding claim 37, Duleba teaches a system comprising: 
one or more servers, configured to: 
establish a mapping of a first range of IP addresses of a first address type of a device to a first range of IP addresses of a second address type of the device (col. 10, lines 4-6; correlated IPv4 and IPv6 address clusters.  col. 14, lines 65-67.  correlating clusters of IPv4 addresses with clusters of IPv6 addresses based on correlated IPv4 and IPv6 address pairs. col. 15, lines 3-5. linking a cluster of IPv6 addresses with a cluster of IPv4 addresses. col. 17, lines 10-12, 58-67.  map Ipv6 addresses or IPv6 clusters to IPv4 addresses or Ipv4 address clusters); 
identify a boundary between an address space for the first range of IP addresses of the first address type and an assigned address space for the first range of IP addresses of the first address type (col. 9, lines 38-43. prefixes are sufficient to identify the IPv4 cluster to which the IPv4 address belongs and the IPv6 cluster to which the correlated IPv6 address belongs); and 
determine, using the boundary, that a second IP address of a second device is to be included within the mapping (col. 9, lines 48-52.  store the correlated IPv4 and IPv6 address pairs or correlated IPv4 and IPv6 address clusters as entries of an array.  col. 17, lines 56-67. stores for each active IPv6 address, a corresponding Ipv4 address or IPv4 cluster).
Duleba teaches establishing a mapping of a first range of IP addresses of a first address type of a device to a first range of IP addresses of a second address type of the device responsive to associating prefixes of IPv4 and IPv6 addresses but not responsive to a number of higher order bits of the first IP address a second IP address being the same.
	Duleba discloses identifying a boundary between the prefix (address space) and rest of the IP address by identifying a prefix of an address and using the prefix to identify the IPv4 cluster or IPv6 cluster.  However, Duleba does not teach the address space for the range of IP addresses of the first address type owned by an entity.
Ho teaches determining, by a server, an association between a first address type and a second address type responsive a number of higher order bits of the first IP address and the second IP address being the same (para. [0021] first address can be the IPv6 prefix group address 3FFE::/16.  para. [0023] determination is made whether a portion of the second address matches a portion of the first address… a portion (e.g., the prefix part "0011111111111110") of the second address having AddressID 100 in the table matches the prefix part of the first address having the AddressID 400 in the table.  para. [0033] device having the IPv4 address 63.254.0.2, which has the same prefix part ("0011111111111110") as the prefix group address 3FEE::/16.  para.  [0043] second address can be an IPv4 address.  para. [0045] represent a device having the IPv4 address 63.254.0.2, which has the same prefix part ("0011111111111110") as the prefix group address 3FEE::/16).  Duleba discloses establishing a mapping of IP addresses responsive to an association of the prefixes of IP addresses.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Duleba with Ho’s disclosure such that the prefixes are associated in Duleba by matching of the number higher order bits of the IP addresses and for the mapping of the IP addresses to be responsive to the matching of the number higher order of bits.  One of ordinary skill in the art would have been motivated to so because Duleba discloses associating prefixes of addresses in general, and Ho would have provided a specific method to compare prefixes of addresses by comparison of bits to associate addresses and determine relationships among the addresses..
Deng teaches identifying a boundary between an address space for a first range of IP addresses of the first address type owned by an entity and an assigned address space for the first range of IP addresses of the first address type (para. [0005] assigning to the organization all IP addresses which being with a specific prefix.  para. [0099] ranges of IP addresses may be defined by a prefix having an arbitrary number of bits.  first n bits of an IP address… match the business.  mid-sized business has been assigned a block of IP addresses wherein all addresses begin with the same 18-bit prefix).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Duleba with Deng’s disclosure of identifying a boundary between an address space for a first range of IP addresses of the first address type owned by an entity and an assigned address space for the first range of IP addresses of the first address type.  One of ordinary skill in the art would have been motivated to so because Duleba describes correlates address with various types of data such as network attributes and node attributes.  Deng would have enabled further correlating devices based on another known attribute.

Regarding claim 38, Duleba in view of Ho and Deng teach the system of claim 37, wherein the one or more servers are further configured to assign the first range of IP addresses of the first address type of the device and the first range of IP addresses of the second address type of the device to a cluster of metadata for a plurality of devices having IP addresses within the mapping (Duleba: col. 15, lines 1-7.  linking a cluster of IPv6 addresses with a cluster of IPv4 addresses by querying the link datastore 38 for correlated pairs of IPv4 and IPv6 addresses.  col. 15, lines 14-20.  IPv4 clusters may be clusters of IPv4 addresses assigned to devices… client devices located within the same geographical area.  clusters… based on IP address assigned to client devices sharing one or more common attributes.  businesses, city blocks, zip codes, etc…  may produce similar latency signals.  col. 16, line 30-39.  IPv6 cluster… operate in a manner similar or identical to that of the IPv4 cluster indexed datastore).

Regarding claim 39, Duleba in view of Ho and Deng teach the system of claim 38, wherein the one or more servers are further configured use, the cluster of metadata, to identify metadata of the second device (Duleba: col. 15, lines 1-7.  linking a cluster of IPv6 addresses with a cluster of IPv4 addresses by querying the link datastore 38 for correlated pairs of IPv4 and IPv6 addresses.  col. 15, lines 14-20.  IPv4 clusters may be clusters of IPv4 addresses assigned to devices… client devices located within the same geographical area.  clusters… based on IP address assigned to client devices sharing one or more common attributes.  businesses, city blocks, zip codes, etc…).

Regarding claim 40, Duleba in view of Ho and Deng teach the system of claim 38, wherein the cluster of metadata identifies one of geographical properties or performance properties of the plurality of devices (Duleba: col. 15, lines 1-7.  linking a cluster of IPv6 addresses with a cluster of IPv4 addresses by querying the link datastore 38 for correlated pairs of IPv4 and IPv6 addresses.  col. 15, lines 14-20.  IPv4 clusters may be clusters of IPv4 addresses assigned to devices… client devices located within the same geographical area.  clusters… based on IP address assigned to client devices sharing one or more common attributes.  businesses, city blocks, zip codes, counties, cities, metropolitan areas, states, countries, or continents).

Conclusion
   A shortened statutory period for reply to this Office action is set to expire THREE MONTHS from the mailing date of this action.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua Joo whose telephone number is 571 272-3966.  The examiner can normally be reached on Monday-Friday 7am-3pm EST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOSHUA JOO/Primary Examiner, Art Unit 2445